724 S.E.2d 926 (2012)
STATE
v.
Nicholas Brady HEIEN.
No. 380PA11-1.
Supreme Court of North Carolina.
May 7, 2012.
Michele Goldman, Raleigh, for Helen, Nicholas Brady.
J. Allen Jernigan, Special Deputy Attorney General, for State of North Carolina.
Derrick Mertz, Assistant Attorney General, for State of North Carolina.
Phil Berger, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 7th of May 2012 by Defendant to Allow Visual Aid for Oral Argument:
"Motion Allowed by order of the Court in conference, this the 7th of May 2012."